                    THE LAW OFFICES OF SEAN M. MAHER, PLLC




                                                        May 24, 2021
          MEMO ENDORSED

                                    Defendant's request to modify his conditions of bail as set
VIAECF
                                    forth below is granted.

Hon. Sidney H. Stein
                                    Dated: New York, New York
United States District Judge
                                           May 25, 2021       SO
United States Courthouse
40 Foley Square
New York, NY 10007

Re:    United States v. Chimbo et al., (Junior Vladimir Jimenez-Castillo),
       19 Cr. 570 (SHS)

Dear Judge Stein:

        I respectfully write on behalf of defendant Junior Jimenez-Castillo ("Mr. Jimenez") to
request that the Court modify the terms of Mr. Jimenez's bail. Since September 2020, Mr.
Jimenez has been subject to home detention and electronic monitoring, as well as other
conditions. Mr. Jimenez has been in full compliance with all Court-mandated conditions of
release and all instructions of the Pretrial Services Office for the entire period, which now is
nearly nine months. It is respectfully requested that the Court no longer impose the condition of
home detention, but instead impose a curfew condition with the hours to be set at the discretion
of the Pretrial Service Office.

        I have conferred with the government and with Pretrial Services and have been informed
by AUSA Nicholas Chiuchiolo and Pretrial Services Office Jonathan Lettieri that the
government and Pretrial Services have no objection to Mr. Jimenez's proposed bail modification
of eliminating home detention and imposing a curfew with the hours to be set at the discretion of
the Pretrial Service Office. The parties agree that electronic location monitoring should stay in
place.


                                                   Respectfully submitted,


                                                            ISi
                                                   Sean M. Maher
                                                   Counsel for Junior Vladimir Jimenez-Castillo


cc: all counsel via ECF
                    2796 S EDGWICK AVENUE, S UITE Cl, BRONX, NEW YORK 10468
                               (212) 661-5333 • (347) 548-9959 FAX
                                  WWW.SEANMAHERI..A W .COM
